department of the treasury internal_revenue_service washington d c apr tax_exempt_and_government_entities_division uniform issue list ce t ep ebot-l control number legend taxpayer ira a ira b f inancial institution c financial_institution d amount amount amount dear this letter is in response to a request for a letter_ruling dated date as supplemented by correspondence dated date and date in which you have applied for a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code regarding the distribution of amount from your individual_retirement_accounts iras a and b maintained with financial_institution c the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer represents that his failure to accomplish a rollover within the 60-day period prescribed by code sec_408 was caused by stress he was under due to his father’s medical_condition taxpayer maintained iras a and b individual_retirement_accounts under sec_408 of the code taxpayer represents that on date he withdrew amount sec_1 and amount in total from iras a and b respectively in order to purchase a home amount was deposited in a non-ira account with financial_institution d on date the original settlement_date for the purchase of the home was date a week earlier taxpayer’s engineer determined that the home had foundation problems possibly resulting from a hurricane in recommended he withdraw his offer of purchase which he did in early september taxpayer was going to redeposit the funds in an ira but learned on date that his father had cancer and was due to undergo surgery taxpayer flew to date to be with his father following surgery his father passed away on september taxpayer’s 60-day rollover period ended on date taxpayer redeposited amount in january in a non-ira account with financial_institution c the engineer as weil as taxpayer’s attorney on based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in code sec_408 with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not ‘jater than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred taxpayer has not presented any evidence to the service as to how any of the factors outlined in revproc_2003_16 prevented him from completing the rollover during the day rollover period of sec_408 of the code in this case taxpayer withdrew amount from iras a and b with the intention of using amount for the purchase of a home however taxpayer became aware by date that he would not be using amount to purchase a home and his 60-day rollover period did not expire until date the information presented and the documentation submitted by taxpayer does not substantiate his assertion that his father’s medical_condition precluded him from timely redepositing amount in an ira - therefore pursuant to code sec_408 the service hereby does not waive the 60-day rollover requirement with respect to the distribution of amount sec_1 and amount from iras a and b respectively taxpayer is not granted a period of days from the issuance of this letter_ruling to contribute amount into a rollover ira since the requirements for a waiver of the 60-day rollover requirement under sec_408 are not met amount will not be considered a rollover_contribution within the meaning of sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 10k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact d at se t ep ra t1 sincerely yours manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
